DETAILED ACTION
Claims 1-2, 8-9, 11-17, 20, and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base surface”, as introduced in at least claim 1 & 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Response to Arguments
The claims submitted 11/09/2021, have been entered in view of arguments in further search, a new rejection is presented below.

Claim 1 (and, similarly claim 20) introduces new claim language reciting at least “…a stepped structure comprising: a base surface to which a longitudinal axis of the at least one extendable element is normal; a step formed to one lateral side of the upper end of the extendable element, projecting from the base surface, and having an upper surface, the stepped structure ascending along a direction perpendicular to the longitudinal axis of the at least one extendable element; and a mating surface extending between the base surface of the stepped structure and the upper surface of the step…”. Examiner respectfully notes that claim language defining the “stepped structure” is adequate if it is abundantly clear from the instant application’s drawings. Examiner 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-9, 11-17, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim 1 (and, similarly claim 20) introduces new claim language reciting at least “…a stepped structure comprising: a base surface to which a longitudinal axis of the at least one extendable element is normal; a step formed to one lateral side of the upper end of the extendable element, projecting from the base surface, and having an upper surface, the stepped structure ascending along a direction perpendicular to the longitudinal axis of the at least one extendable element; and a mating surface extending between the base surface of the stepped structure and the upper surface of the step…”. Examiner notes that the claim language reciting the specific structural features in light of its claimed shaped appearances is not explicitly supported by any language within the instant application’s specification. Due to claims 1 and 20 being rejected under 35 U.S.C. 112(a), the corresponding dependent claims 2, 8-9, 11-17, and 22 are also rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676